Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on March 17, 2020 for patent application 16/821060.
Status of Claims
2.	Claims 1-21 are now presented for examination in this Office Action. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (U.S. Publication Number: 2019/0286993).
As to independent claim 16, Pan discloses a power grid, comprising: 
a plurality of distributed electrical generators (e.g., power grid 104 includes a plurality of nodes, the respective nodes representing loads 106, generators 108, and other devices 110 coupled to the grid) (see Paragraph [0040]); 
a plurality of distributed loads (e.g., generators, loads, and other devices coupled to grid) (see Paragraph [0041]); 
a plurality of branches, adapted to electrically connect the electrical generators and/or the loads to each other (e.g., loads and generators coupled to the power grid that are participating in an electricity market, eternal transactions, flow control device settings, generation and transmission outages, etc.) (see Paragraph [0050]); and 
a control apparatus, adapted to control operation of at least a part of the power grid and to determine a security-constrained optimal power flow SC-OPF of the power grid, the control apparatus comprising an artificial intelligence AI module (e.g., security constraint can refer to a contingent event within the grid e.g., failure of a generator or transformer, or a line outage that could result in a potential overload at another portion of the grid) (see Paragraph [0057]); 
wherein the AI-module is adapted to automatically generate SC-OPF problem solution output data associated with the SC-OPF, the AI-module (e.g., allow communication among individual algorithms to leverage advantages from each algorithm to achieve a commonly best solution; the concurrent optimizer can control parallel executions within individual algorithms) (see Paragraph [0059]): 
wherein the AI-module is further adapted to, in response to received input data associated with a power grid scenario, reduce the SC-OPF problem to a modified optimization problem which is smaller than the SC-OPF problem (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]); 
wherein the control apparatus is adapted to solve, the modified optimization problem (e.g., solve subproblems) (see Paragraph [0098]); and 
wherein the control apparatus is further adapted to operate the power grid based on at least the SC-OPF problem solution output data (e.g., dispatch instructions are sent to generators coupled to the power grid based on the selected solution) (see Paragraph [0261]).
As to independent claim 1, Pan discloses a method of determining a security-constrained optimal power flow (SC-OPF) of a power grid, the method comprising: 
obtaining input data associated with a power grid scenario, the input data defining a security-constrained optimization problem SC-OPF problem (e.g., security constraint can refer to a contingent event within the grid e.g., failure of a generator or transformer, or a line outage that could result in a potential overload at another portion of the grid) (see Paragraph [0057]), wherein the power grid scenario comprises a power grid structure, a power demand and a generator capability and/or cost (e.g., loads and generators coupled to the power grid that are participating in an electricity market, eternal transactions, flow control device settings, generation and transmission outages, etc.) (see Paragraph [0050]); 
estimating, based on the obtained input data, power flows in branches of the power grid that are equal to or greater than limits for a contingency associated with the power grid scenario, the estimating performed by an artificial intelligence AI module (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]); and 
solving, based on the estimated power flows, a modified optimization problem which is smaller than the SC-OPF problem (e.g., solve subproblems) (see Paragraph [0098]).
As to independent claim 10, Pan discloses a method of operating a power grid assisted by an artificial intelligence AI module, the method comprising: 
during a first phase, generating a training data set that comprises a plurality of solutions of at least one security-constrained optimal power flow SC-OPF problem, associated with at least one power grid scenario (e.g., security constraint can refer to a contingent event within the grid e.g., failure of a generator or transformer, or a line outage that could result in a potential overload at another portion of the grid) (see Paragraph [0057]); 
during a second phase, training the AI-module by supplying the training data set to the AI-module (e.g., allow communication among individual algorithms to leverage advantages from each algorithm to achieve a commonly best solution; the concurrent optimizer can control parallel executions within individual algorithms) (see Paragraph [0059]); and 
during a third phase, operating the power grid in a power grid scenario, the operation at least partly depending on SC-OPF problem solution output data obtained by solving a modified optimization problem that has a size that has been reduced by the trained AI-module in response to input data associated with the power grid scenario (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]).
As to independent claim 13, Pan discloses a method of training an artificial intelligence (AI) module to determine a security-constrained optimal power flow (SC-OPF) of a power grid, the method comprising: 
providing input data associated with a power grid scenario, the input data defining a security-constrained optimization problem (e.g., security constraint can refer to a contingent event within the grid e.g., failure of a generator or transformer, or a line outage that could result in a potential overload at another portion of the grid) (see Paragraph [0057]); 
generating a training data set, the training data set comprising a plurality of solutions of a SC-OPF problem associated with at least one given power grid scenario (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]); and 
providing the training data set to the AI-module (e.g., allow communication among individual algorithms to leverage advantages from each algorithm to achieve a commonly best solution; the concurrent optimizer can control parallel executions within individual algorithms) (see Paragraph [0059]).
As to dependent claim 2, Pan teaches the method according to claim 1, wherein solving the modified optimization problem is performed iteratively until a termination criterion is reached (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]).
As to dependent claim 3, Pan teaches the method according to claim 1, wherein solving the modified optimization problem is performed iteratively until no violation is identified or violations are eliminated (e.g., algorithm decomposing an optimization problem into smaller pieces and iteratively solving individual pieces) (see Paragraph [0148]).
As to dependent claim 4, Pan teaches the method according to claim 1, wherein solving the modified optimization problem comprises adding possible new flow violations iteratively (e.g., allow communication among individual algorithms to leverage advantages from each algorithm to achieve a commonly best solution; the concurrent optimizer can control parallel executions within individual algorithms) (see Paragraph [0059]).
As to dependent claim 5, Pan teaches the method according to claim 1, further comprising checking a solution obtained by solving the modified optimization problem to determine whether violations occur (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]).
As to dependent claim 6, Pan teaches the method according to claim 1, wherein a solution obtained by solving the modified optimization problem is provided as SC-OPF problem solution output data (e.g., dispatch instructions are sent to generators coupled to the power grid based on the selected solution) (see Paragraph [0261]).
As to dependent claim 7, Pan teaches the method according to claim 1, wherein the power grid scenario input data comprises at least one or more information selected from: a number of nodes arranged within the power grid; a number of lines arranged within the power grid; an impedance of one or more lines and/or a flow limit of one or more lines; a number of electrical generators integrated in the power grid; a power limit of one or more electrical generators and/or a cost value of one or more electrical generators; a number of loads integrated in the power grid; and a power consumption value of one or more loads and/or a position within the power grid of one or more loads (e.g., security constraint can refer to a contingent event within the grid e.g., failure of a generator or transformer, or a line outage that could result in a potential overload at another portion of the grid) (see Paragraph [0057]).
As to dependent claim 8, Pan teaches the method according to claim 1, wherein the SC-OPF problem to be solved is to satisfy an N-1 criterion, the security-constrained optimization problem to be expressible by (NL.sup.2+1)NN, wherein NL is a number of branches of the power grid and NN is a number of nodes of the power grid (e.g., power grid 104 includes a plurality of nodes, the respective nodes representing loads 106, generators 108, and other devices 110 coupled to the grid) (see Paragraph [0040]).
As to dependent claim 9, Pan teaches the method according to claim 1, wherein solving the modified optimization problem is performed during real-time operation of the power grid (e.g., loads and generators coupled to the power grid that are participating in an electricity market, eternal transactions, flow control device settings, generation and transmission outages, etc.) (see Paragraph [0050]).
As to dependent claim 11, Pan teaches the method according to claim 10, wherein, during the third phase, the AI-module is retrained using SC-OPF solution data (e.g., allow communication among individual algorithms to leverage advantages from each algorithm to achieve a commonly best solution; the concurrent optimizer can control parallel executions within individual algorithms) (see Paragraph [0059]).
As to dependent claim 12, Pan teaches the method according to claim 10, wherein the modified optimization problem is solved during real-time operation of the power grid (e.g., real-time) (see Paragraph [0005]).
As to dependent claim 14, Pan teaches the method according to claim 13, wherein the SC-OPF problem is solved a number of times and a database of these optimal solutions is created (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]).
As to dependent claim 15, Pan teaches the method according to claim 13, further comprising retraining the AI-module based on additional information obtained after the power grid is operated (e.g., allow communication among individual algorithms to leverage advantages from each algorithm to achieve a commonly best solution; the concurrent optimizer can control parallel executions within individual algorithms) (see Paragraph [0059]).
As to dependent claim 17, Pan teaches the power grid according to claim 16, wherein the AI-module further adapted to be retrained after the power grid is operated based on at least the SC-OPF problem solution output data (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]).
As to dependent claim 18, Pan teaches the power grid according to claim 16, further comprising a database accessible by the control apparatus and adapted to a plurality of SC-OPF solutions (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]).
As to dependent claim 19, Pan teaches the power grid according to claim 16, wherein the control apparatus is adapted to solve the modified optimization problem iteratively until a termination criterion is reached (e.g., solving the subproblems in a sequence of increasing difficulty can include solving a first subproblem with a first number of variables fixed, then using the solution from the first subproblem as an input to a second subproblem and solving the second subproblem with a second number of variables fixed, the second number being smaller than the first number, and so on) (see Paragraph [0100]).
As to dependent claim 20, Pan teaches the power grid according to claim 16, wherein the control apparatus is adapted to solve the modified optimization problem iteratively until no violation is identified or violations are eliminated (e.g., algorithm decomposing an optimization problem into smaller pieces and iteratively solving individual pieces) (see Paragraph [0148]).
As to dependent claim 21, Pan teaches the power grid according to claim 16, wherein the control apparatus is adapted to solve the modified optimization problem by adding possible new flow violations iteratively (e.g., allow communication among individual algorithms to leverage advantages from each algorithm to achieve a commonly best solution; the concurrent optimizer can control parallel executions within individual algorithms) (see Paragraph [0059]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117